UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 06-5186



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

           versus


SEAN THOMAS SULLIVAN, a/k/a Rico,

                                                  Defendant - Appellant.


                                No. 06-5206



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

           versus


KENNETH   ADRIAN    CAMPBELL,   a/k/a   Kac,   a/k/a
Kenny,

                                                  Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:00-cr-00263-SB-6; 9:00-cr-00263-SB-4)


Submitted:   August 3, 2007                    Decided:   August 22, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael P. O’Connell, STIRLING & O’CONNELL, P.A., Charleston, South
Carolina; Rosemary C. Scapicchio, Boston, Massachusetts, for
Appellants. Reginald I. Lloyd, United States Attorney, Nancy C.
Wicker, Assistant United States Attorney, Columbia, South Carolina;
Robert H. Bickerton, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In United States v. Sullivan, 455 F.3d 248, 251 (4th Cir.

2006), this court affirmed the convictions for Appellants Sean

Thomas Sullivan and Kenneth Adrian Campbell, but vacated the

sentences and remanded for resentencing consistent with the rules

announced in United States v. Booker, 543 U.S. 220 (2005).            At

their initial sentencing, both Appellants received life sentences,

as was called for under the then mandatory sentencing guidelines.

On remand, the district court made it clear it knew the guidelines

were advisory and that it should consult the statutory sentencing

factors under 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

After hearing arguments from counsel, the court made no change with

respect to the sentencing guidelines, considered the § 3553(a)

factors, and sentenced Campbell to life imprisonment and Sullivan

to a variant sentence of 480 months’ imprisonment.       We affirm.

           We reject the Appellants’ claim that the presumption of

reasonableness this court uses to review sentences within the

properly     calculated   guidelines   range   makes   the   guidelines

mandatory.    It is obvious from the record that the district court

did not treat the guidelines as mandatory.       We also find no error

with respect to the court’s decision to make any factual findings

by a preponderance of the evidence.            The court did not err

considering hearsay testimony at sentencing. The rule announced in

Crawford v. Washington, 541 U.S. 36 (2004), does not apply at


                                 - 3 -
sentencing.     See United States v. Katzopoulos, 437 F.3d 569, 576

(6th Cir. 2006) (“Though the cases may be a broad signal of the

future, there is nothing specific in Blakely, Booker or Crawford

that would cause this Court to reverse its long-settled rule of law

that   [the]    Confrontation      Clause    permits    the     admission   of

testimonial hearsay evidence at sentencing proceedings.”). We also

find no error in the court’s decision to consider drug quantities

in reaching the range of imprisonment under the guidelines.

           We further find no error in sentencing Campbell and

Sullivan   as   crack   cocaine    dealers   instead     of    merely   cocaine

dealers.   The jury determined the Appellants were involved in a

crack conspiracy.       In addition, we find there was no error in

considering Campbell’s prior convictions and determining he was a

career offender.    Campbell was not sentenced as a career offender,

so any error, if there was one, did not prejudice him.

           Finally, we review sentences for reasonableness. Booker,

543 U.S. at 261; United States v. Green, 436 F.3d 449, 456-57 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).           We find the sentences

reasonable.

           Accordingly, we affirm the sentences.              We dispense with

oral   argument    because   the    facts    and   legal      contentions   are




                                    - 4 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -